Title: From George Washington to William Pearce, 6 December 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 6th Decr 1795
          
          I have received your letter of the 29th Ulto with the Weekly reports of the 6th and 28th of November.
          I wish you to make the most you can of the materials you have within yourself, for hedging; for I do not believe you will get any berries of the white thorn from Newcastle; for the reason given in one of my letters after I arrived at this place, from Mount Vernon

last. I hope the Cedar berries will prove better than you expect, that you may, as soon as possible, get the lane from the New barn (at Union farm) to the Mill road compleated with that kind of hedge on both sides. Make good the hedges as you proceed, in this business; otherwise you will have incomplete ones, that will render no service. Anxious as you perceive I am, to substitute hedges instead of dead fences, I have full confidence in your exertion to raise them; and as I have o⟨bser⟩ved in a former letter, those for inner & ⟨cros⟩ss fences, where no hogs are suffered to run, they may, in the first instance, be made of any thing that suits the soil, and will grow quick; altho’ they should be doubled hereafter. When I speak of tilling too much land, and add that a less quantity would be more productive than the greater quantity, which is now tended in order to produce an adequate quantity of Corn; I would not be understood to mean that half of one of your fields in the condition they now are, would produce you as much corn (or other things) as the whole of it would do; that would be absurd; but for example, suppose ten hands are necessary to cultivate a field of 100 acres (more or less) & that this quantity, in common seasons, can be cultivated as well as usually is done, but will allow no spare time, or labour for any extra work—my idea then is, that by turning half that field out, or rather let it be enclosed, and nothing suffered to run upon it (that all the grass and weeds it produces may fall, rot, and ameliorate the soil)—Cultivate the other half better than you could do the whole; and bestow all the spare labour of the ten hands in rakin⟨g⟩—scraping, collecting & carrying out all the manure tha⟨t ca⟩n be obtained from Swamps, ponds, trash about houses, & in the lanes, and even leaves & rotten trees from the woods; that more would be produced in a year or two from the 50 acres, than is now got from the hundred: and by this means gullies might be filled up—& many other improvements made on the farms that are not, nor cannot be done, with a full crop. Is it not better to get 20 bushels of Wheat (and other things in proportion) from one acre of ground, than from two acres? That worn land, undressed & unimproved will not produce the latter that is 20 bushels, and when well cultivated & manured, will produce the former, is known to every man who has attended to these things; and yet, such is the force of habit, that people will not quit the path their fathers have trod in. Besides, I am so well persuaded of the injury, land sustains from the growth

of Indian Corn, I never desire to raise more than enough for my Negros (who cannot do without it;) substituting other species of food for Horses, Hogs &ca—or even buying, from the sales of other crops if I cannot do this.
          I agr⟨ee⟩ to your putting No. 1 at Muddy hole in Oats ⟨in⟩stead of No. 6—And one object which makes me desirous of clearing ground at the Mansion house, and tilling what has been grubbed, is to relieve those worn out fields at the former; whilst the principal design, is to improve & beautify the grounds about the latter. But altho’ I wish very much to have the new road (sketched out in one of my late letters,[)] opened, yet I cannot, nor do not request it, if more essential matters are to suffer by it. perhaps it may be done on a streight line from the sweep by the white gates, to the intersection of the proposed road and the fence, which was marked out the morning I left home.
          I am glad to hear that your growing grain looks well. take care to make drains, in time, to take the water from all low places; and let me know, as soon as the matter is ascertained, the amount of your Wheat & Corn Crops at each place; and in each field; if the accts have been kept distinct. I remain your friend and well wishe[r]
          
            Go: Washington
          
          
            P.S. What Hogs have you put up for Porke? & when will they be fit to kill?
          
        